Case: 21-51209       Document: 00516491542           Page: 1      Date Filed: 09/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                          September 30, 2022
                                    No. 21-51209
                                                                             Lyle W. Cayce
                                  Summary Calendar
                                                                                  Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Jesus Jose Rodriguez,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 7:21-CR-194-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*

          The attorney appointed to represent Jesus Rodriguez has moved to
   withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
   and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Rodriguez has not
   filed a response. We have reviewed counsel’s brief and relevant portions of


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51209     Document: 00516491542          Page: 2   Date Filed: 09/30/2022




                                   No. 21-51209


   the record. We concur with counsel’s assessment that the appeal presents
   no nonfrivolous issue for appellate review. Accordingly, the motion to with-
   draw is GRANTED, counsel is excused from further responsibilities herein,
   and the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                        2